Examiner’s Comments
Status of Claims

Applicant’s amendments and remarks in the reply filed 6/2/2022 have been acknowledged and entered.  Claims 1-22 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claim 10 at line 1, please replace the phrase “A system” with the following:
-The system--. 

REASONS FOR ALLOWANCE
Claims 1-22 are allowed.  The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not anticipate or fairly suggest the features of the pending claims.  The closest prior art of record is that of Tanaka et al. who teaches a system comprising a holding tank having a chamber, outlet, inlet; a suction pipe network installed in a medical office; and at least one filter in fluid communication with the suction pipe network.  Tanaka does not disclose the suction pipe network decoupled from the central vacuum or amalgam separator and the pump being operable for flow from the first port to the second port in a first direction to cause the cleaning fluid solution to flow through the suction pipe network, and wherein the cleaning solution passes through the at least one filter as required by the amended claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714